Citation Nr: 1041911	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-28 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and GH




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1964 to May 1968.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an September 2006 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran testified at a travel Board hearing 
before the undersigned in August 2010; a transcript of this 
hearing is of record.  At the hearing, the Veteran was granted a 
30-day abeyance period for the submission of additional evidence.  
That period of time has lapsed, and no additional evidence has 
been received.

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDING OF FACT

The Veteran is not shown to have tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in March 2006 and 
July 2009.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio, supra, 
Pelegrini, supra.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent post-service treatment records have been secured.  The 
Veteran failed to report for a VA examinations scheduled in July 
2009.  An October 2009 Supplemental Statement of the Case 
notified the Veteran that he had failed to report to the 
examination.  The Veteran did not respond and specifically did 
not contact the RO to arrange for re-scheduling.  Good cause for 
his failure to report for the examinations has not been shown.  
The Board also finds that no additional development, as for 
medical opinions or examinations is necessary.  Evidentiary 
development in this matter is complete to the extent possible.  
The Veteran has not identified any other pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

Law and Regulations - Service Connection

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Controlling law provides that when a claimant fails to report for 
an examination scheduled in conjunction with a claim for an 
original compensation claim, the claim shall be rated on the 
evidence of record.  See 38 C.F.R. § 3.655.

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly reaffirmed 
by the Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Factual Background and Analysis

STRs, including a March 1968 separation examination report, are 
negative for complaints or findings of tinnitus.  His personnel 
records show that he served in the infantry and received the 
Combat Infantryman Badge (CIB).

Post-service VA medical evidence is similarly negative for any 
findings, treatment, or diagnosis of tinnitus.  

In February 2006, the Veteran submitted a claim seeking service 
connection for (in pertinent part) tinnitus.  He stated that he 
had experienced ringing in his ears since Vietnam.  In a May 2007 
Notice of Disagreement, the Veteran stated that he was exposed to 
acoustic trauma from mortar fire in service.  Since that time, he 
has experienced ringing in his ears.  He indicated that he never 
sought treatment for tinnitus.

The Veteran was scheduled for a VA examination in July 2009.  
Notice of the examination was sent to the Veteran's address of 
record; however, he failed to report, and has provided no reason 
or just cause for his absence.

In August 2010, the Veteran testified that he had no ear 
protection during his combat service in Vietnam.  When asked if 
he had sought medical treatment for tinnitus, the Veteran stated 
that he "ignored" his tinnitus.  The Veteran also indicated 
that after service, he worked as a longshoreman for about six 
months, sold real estate, worked as a ticket agent and sold 
boxes.  

Upon review of the evidence, the Board notes no tinnitus was ever 
diagnosed in service or thereafter.

The evidence of record does not include any medical opinion that 
a current diagnosis of tinnitus is (or might be) related to the 
Veteran's service, and does not suggest that a current diagnosis 
of tinnitus might be related to his service.  As discussed above 
and in compliance with the statutory duty to assist, the RO has 
attempted to schedule a compensation and pension examination for 
the Veteran to ascertain the presence and cause of any current 
tinnitus.  However, he failed to cooperate with the development 
sought.  In the absence of adequate evidence establishing a nexus 
between a current diagnosis of tinnitus and the Veteran's 
service, the Board finds that the Veteran's claim seeking service 
connection must be denied.  See Brammer, supra.

The Veteran believes that he currently has tinnitus that was 
caused by his active service.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, the question of causation extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.  

In reaching the above conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance of 
the evidence is against the claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

With regard to the issue of entitlement to an initial rating in 
excess of 30 percent for PTSD, the Veteran was last afforded a VA 
examination in April 2006 (he failed to report for an examination 
scheduled in July 2009).  During the August 2010 travel Board 
hearing, the Veteran, his wife and GH testified that his 
condition had worsened and, therefore, another VA examination is 
warranted to determine the current level of severity of his 
disability.

VA's statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the 
AMC/RO should arrange for the Veteran to undergo a VA psychiatric 
examination at an appropriate VA medical facility to determine 
the severity of his service-connected PTSD.

The AMC/RO should also obtain and associate with the claims file 
all outstanding VA and private treatment records.  The Veteran 
testified that he had received medical treatment from the Seattle 
VA Hospital (VAH) and the Seattle Vet Center; his next 
appointment was scheduled for August 2010.  All outstanding VA 
treatment records should be obtained.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, that 
treated the Veteran for his service-
connected PTSD since February 2006.  Of 
particular interest are any outstanding VA 
records from the Seattle VAH and Seattle 
Vet Center.  After the Veteran has signed 
the appropriate releases for any private 
treatment, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Once the foregoing development has been 
accomplished to the extent possible, the 
Veteran should be afforded a VA psychiatric 
examination to evaluate the severity of his 
PTSD.  All indicated tests and studies are 
to be performed, and a comprehensive 
social, educational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted following 
the protocol in VA's Review Examination for 
Posttraumatic Stress Disorder and VA's 
Worksheet for Mental Disorders Examination.

The psychologist or psychiatrist should 
also provide an opinion as to the impact of 
PTSD on the Veteran's ability to work, and 
should explain the rationale for all 
opinions given.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims file.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


